J-S23015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    ASHLEY SANDS

                             Appellant               No. 1453 MDA 2021


          Appeal from the Judgment of Sentence Entered July 21, 2021
               In the Court of Common Pleas of Luzerne County
               Criminal Division at No.: CP-40-CR-0000015-2020


BEFORE: STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 17, 2022

        Appellant Ashley Sands appeals from the July 21, 2021 judgment of

sentence entered in the Court of Common Pleas of Luzerne County (“trial

court”), following her jury conviction for access device fraud under Section

4106(a)(1)(ii) of the Crimes Code, 18 Pa.C.S.A. § 4106(a)(1)(ii).        Upon

review, we affirm.

        On February 21, 2019, Appellant was charged with, inter alia, the

foregoing crime.1 The affidavit of probable cause accompanying the complaint

alleged:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1  Following a preliminary hearing, the charges for criminal use of
communication facility (18 Pa.C.S.A. § 7512(a)), theft by unlawful taking—
movable property (18 Pa.C.S.A. § 3921(a)), and receiving stolen property (18
Pa.C.S.A. § 3925(a)) were dismissed and thus not held for trial.
J-S23015-22


       On 08/01/2018[,2 Patrolman John H. Urbnski] of the West Pittston
       Police Department met with Felicia Kudrako [(“Victim”)]. [Victim]
       is a resident of West Pittston. [Victim] called to report that her
       bank account had been compromised.

       [Victim] informed [Officer Urbnski] that her debit card had been
       missing and that she received charges totaling $1,204.29
       including late fees that she disputed. She informed [Officer
       Urbnski] that she believed that her son Matthew Milne and his
       girlfriend, [Appellant], were behind this. She informed [Officer
       Urbnski] that they were at her house and asked for money.
       [Victim] stated that they told her that they were going to take
       their family to Knobels Amusement Park. [Victim] stated that both
       of them would know the pin number because she has never
       changed it in the past and that she told them the pin when she
       did authorize its use.

       [Officer Urbnski] received paperwork from M&T Bank Account
       Number Last four 5911. This account is under [the name of
       Victim] and Mark Nice. The bank paperwork states the total
       amount of losses throughout the dates of 08/10/2018-
       08/23/2018.

       [Officer Urbnski] spoke with bank representatives and they
       provided [him] with a photograph of an unknown individual who
       used the account for an ATM withdrawal on 08/24/2018. [Officer
       Urbnski] spoke with [Victim] and showed her the photo. [Victim]
       was able to identify the person in the photograph as [Appellant].
       [Victim] stated again that [Appellant] was not authorized to use
       the account.


Affidavit of Probable Cause, 2/21/19. The case proceeded to a jury trial on

the sole charge of access device fraud under Section 4106(a).              A person

commits an offense under Section 4106(a)(1)ii), if he or she uses an access

device to obtain, or in an attempt to obtain, property or services with

____________________________________________


2 At trial, Officer Urbnski testified that the date on the first line of the affidavit
of probable cause should have been September 1, 2018, not August 1, 2018.
According to Officer Urbnksi, the reference to August 1, 2018 was a
typographical error. N.T. Trial, 5/25/21, at 86, 89-90.

                                           -2-
J-S23015-22



knowledge that the access device was issued to another person who has not

authorized its use.       See 18 Pa.C.S.A. § 4106(a)(1)(ii).    Access device is

defined as:

        Any card, including, but not limited to, a credit card, debit card
        and automated teller machine card, plate, code, account number,
        personal identification number or other means of account access
        that can be used alone or in conjunction with another access
        device to obtain money, goods, services or anything else of value
        or that can be used to transfer funds.


18 Pa.C.S.A. 4106(d). The trial court explained,

        [h]ere, the record reflects that Victim contacted her bank after
        receiving an “insufficient funds” notice. Based on her contact with
        the bank, Victim identified several ATM transactions that she did
        not make. Victim had not authorized anyone else to use her ATM
        card. The police were notified, and, as part of their investigation,
        obtained video surveillance from the bank showing a person using
        Victim’s ATM card during the time period the transactions in
        question were made. Victim identified the person in the video as
        her son’s girlfriend, [Appellant]. Victim had not given [Appellant]
        permission to use her ATM card.


Trial Court Opinion, 1/22/22, at 3 (record citations omitted). Thus, based on

the evidence adduced at trial, as summarized above by the trial court, on May

26, 2021, the jury found Appellant guilty of access device fraud. On July 21,

2021,      the    trial    court    sentenced    Appellant     to    intermediate

punishment/restrictive probation for a period of 18 months, with the first two

months to be served under house arrest with electronic monitoring.

Separately, the trial court ordered Appellant to pay $1,277.50 in restitution to

Victim. On July 30, 2021, Appellant filed post-sentence motions, challenging,

among other things, the weight of the evidence. On October 19, 2021, the

                                       -3-
J-S23015-22



trial court denied the post-sentence motions. Appellant timely appealed to

this Court.    The trial court directed Appellant to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. Appellant complied, raising two

assertions of error. In response, the trial court issued a Pa.R.A.P. 1925(a)

opinion.

       On appeal, Appellant presents a single issue for our review.

       [I.] Did the Commonwealth establish, beyond a reasonable doubt,
       that Appellant was the perpetrator or committed the offense of
       access device fraud under [Section 4106(a)(1)(ii)]?


Appellant’s Brief at 2.3 Essentially, Appellant challenges her identification as

the perpetrator. In this regard, she contends that Victim’s trial testimony was

inconsistent and incredible for purposes of identifying Appellant. Id. at 16.

We    treat   this   contention     as   challenging   the   weight   and   credibility

determination of the fact-finder.

       As we have explained:

       On this issue, our role is not to consider the underlying question
       of whether the verdict was against the weight of the evidence.
       Rather, we are to decide if the trial court palpably abused its
       discretion when ruling on the weight claim. When doing so, we
       keep in mind that the initial determination regarding the weight
       of the evidence was for the factfinder. The factfinder was free to
       believe all, some or none of the evidence. Additionally, a court
       must not reverse a verdict based on a weight claim unless that
       verdict was so contrary to the evidence as to shock one’s sense of
       justice.

____________________________________________


3 Although she couched her claim as one implicating the sufficiency of the
evidence, Appellant does not identify any element of the crime upon which the
Commonwealth’s evidence was insufficient.

                                           -4-
J-S23015-22



Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)

(internal citations omitted), appeal denied, 954 A.2d 575 (Pa. 2008). “[A]

trial court’s denial of a post-sentence motion ‘based on a weight of the

evidence claim is the least assailable of its rulings.’”   Commonwealth v.

Sanders, 42 A.3d 325, 331 (Pa. Super. 2012) (quoting Commonwealth v.

Diggs, 949 A.2d 873, 880 (Pa. 2008)).

      Instantly, Appellant essentially attacks the jury’s weight and credibility

determinations, and invites us to accept her version of events. We decline

the invitation. It is settled that we may not substitute our judgment for that

of the factfinder—whether a jury or the trial court—because it is the province

of the factfinder to assess the credibility of the witnesses and evidence. See

Commonwealth        v.   DeJesus,     860    A.2d   102,    107   (Pa.   2004);

Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa. 1995) (“an appellate

court is barred from substituting its judgment for that of the finder of fact.”);

Commonwealth v. Forbes, 867 A.2d 1268, 1273 (Pa. Super. 2005) (stating

that “[t]he weight of the evidence is exclusively for the finder of fact[,] who

is free to believe all, part, or none of the evidence and to determine the

credibility of witnesses. An appellate court cannot substitute its judgment for

that for the finder of fact.”). As the jury was free to believe all, part or none

of the Commonwealth’s evidence, Appellant’s claim lacks merit. Accordingly,

Appellant’s weight claim that Victim’s trial testimony was unreliable and

incredible fails.

      Judgment of sentence affirmed.

                                      -5-
J-S23015-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          -6-